675 P.2d 485 (1984)
296 Or. 347
Thomas CRABTREE and Robert J. Larson, Petitioners,
v.
Norma PAULUS, Secretary of State of the State of Oregon, Respondent.
No. SC S30160.
Supreme Court of Oregon, In Banc.
Argued and Submitted January 10, 1984.
Decided January 24, 1984.
Thomas Crabtree, pro se, Bend, argued the cause for petitioners. With him on the petition was Robert J. Larson, Eugene.
John D. Reuling, Jr., Sp. Counsel to the Atty. Gen., Salem, argued the cause for respondent. With him on the Memorandum in Answer to Petition to Review Ballot Title were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
PER CURIAM.
This petition concerns the same ballot title as we examined in Wells v. Paulus, 296 Or. 338, 675 P.2d 482 (1984). Petitioner contends that the original ballot title was insufficient and unfair because it does not state the true purpose of the measure, to diminish individual rights in favor of the prosecution in criminal cases. As we pointed out in Wells v. Paulus, the measure proposes changes beyond those affecting the prosecution of criminal defendants. It is important that the ballot title convey the breadth of these proposed changes. We agree with petitioner that the proposed changes are "numerous."
Ballot title certified as modified in Wells v. Paulus, supra.